IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                  _____________________

                                       No. 99-20701
                                  _____________________


       CRISTELA RANGEL,

                                                           Plaintiff-Appellant,

                                             versus

       THE SALVATION ARMY,

                                                           Defendant-Appellee.

           _______________________________________________________

                   Appeal from the United States District Court for
                            the Southern District of Texas
                              (USDC No. H-98-CV-530)
           _______________________________________________________
                                     September 8, 2000

Before REAVLEY, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for the following reason.

       Plaintiff Rangel’s claim is that the defendant denied her a right provided under the

Family and Medical Leave Act, 29 U.S.C. § 2601 et seq. Defendant allowed six months



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
leave, more than the 12 weeks required by the Act. Defendant therefore claims a

violation of her right under § 2614 to be restored to her former job on return from her

leave. Her burden was at least to raise an issue that she was able to do her job within the

12 weeks after her injury and that defendant denied her that right.

       The evidence conclusively shows that defendant had no reason to think she was

able to do her job or that, in fact, she could do so, at any time before she was terminated.

She was told that she would have to obtain a release to full duty before she could be

reinstated, and that was never obtained by the time six months had passed. She testified

that she continued to have back problems. Light duty limits on her work were

inconsistent with her job where, by lifting, she had suffered two prior injuries.

       AFFIRMED.




                                              2